In an action to foreclose two mortgages, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Barone, J.), dated March 1, 1994, as (1) denied its application to confirm a Referee’s amended report of sale and for leave to enter a deficiency judgment against the defendants Warlock Enterprises Co. and Anthony P. Costa, and (2) granted that branch of the cross motion of the defendant Anthony P. Costa which sought to dismiss the plaintiff’s application.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Orange County, for further proceedings consistent herewith.
The Supreme Court erred in dismissing the plaintiff’s application without directing a hearing on the issue of whether the application was properly served on the attorneys for the defendant Anthony P. Costa pursuant to CPLR 310 (a) and 308 (2) (see, RPAPL 1371 [2]). If the court ultimately concludes that there is no procedural impediment to consideration of the plaintiff’s application, then a hearing should be held to determine the amount of the deficiency, if any.
We further note that while the order appealed from recites that the plaintiff’s application for leave "to enter a deficiency judgment against the defendants is denied”, the Supreme Court failed to discuss that branch of the plaintiff’s application which sought relief against the defendant Warlock Enterprises Co. Upon remittal, it should do so. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.